Case 3:20-cv-00786-BJD-PDB Document 17 Filed 11/10/20 Page 1 of 2 PageID 67




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION
                             Case No. 3:20-cv-00786-BJD-PDB

DELROY A. CHAMBERS, JR.,

       Plaintiff,

v.

COMPASS PROPERTY
MANAGEMENT GROUP, LLC,

      Defendant.
_________________________________/

                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff and Defendant, by and through their undersigned counsel and pursuant to

Fed.R.Civ.P. 41(a)(1)(A)(ii), hereby file this Joint Stipulation of Dismissal with Prejudice. The

Parties further confirm to the Court that, by agreement of the parties, each party will bear their

own respective attorneys’ fees and costs.

                                                    Respectfully submitted,

                                                    Joshua A. Glickman, Esq.
                                                    Florida Bar No. 43994
                                                    josh@sjlawcollective.com
                                                    Shawn A. Heller, Esq.
                                                    Florida Bar No. 46346
                                                    shawn@sjlawcollective.com

                                                    Social Justice Law Collective, PL
                                                    974 Howard Avenue
                                                    Dunedin, Florida 34698
                                                    (202) 709-5744
                                                    (866) 893-0416 (Fax)

                                                    Attorneys for the Plaintiff

                                                    By:   s/ Shawn A. Heller      .
                                                            Shawn A. Heller, Esq.
Case 3:20-cv-00786-BJD-PDB Document 17 Filed 11/10/20 Page 2 of 2 PageID 68




                                                   COLE, SCOTT & KISSANE, P.A.
                                                   Counsel for Defendant
                                                   COMPASS PROPERTY MANAGEMENT
                                                   GROUP, LLC
                                                   Cole, Scott & Kissane Building
                                                   4686 Sunbeam Road
                                                   Jacksonville, Florida 32257
                                                   Telephone (904) 672-4069
                                                   Facsimile (904) 672-4050
                                                   Primary e-mail:
                                                   Jennifer.watson@csklegal.com
                                                   Secondary e-mail:
                                                   Shannon.redding@csklegal.com

                                                   By: s/ Jennifer L. Watson         .
                                                          JENNIFER L. WATSON
                                                          Florida Bar No.: 251940




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

Court using the CM/ECF system, on this 10th day of November, 2020, which will send a notice

of electronic filing to all attorneys of record.

                                                   By:   s/ Shawn A. Heller      .
                                                           Shawn A. Heller, Esq.
